Exhibit 10.3

 

ALPHA NATURAL RESOURCES, INC.
2010 LONG-TERM INCENTIVE PLAN

 

PERFORMANCE-BASED INCENTIVE COMPENSATION AWARD AGREEMENT

 

This Performance-based Incentive Compensation Award Agreement set forth below
(this “Agreement”) is dated as of the grant date (the “Grant Date”) set forth on
Exhibit A and is between Alpha Natural Resources, Inc., a Delaware corporation
(“Alpha”), and the Eligible Person to whom the Committee has made this
Performance Grant (the “Award Recipient”).

 

Alpha has established its 2010 Long-Term Incentive Plan (the “Plan”) to advance
the interests of Alpha and its stockholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Alpha and any parent, subsidiary or
affiliate of Alpha.  All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.

 

Pursuant to the provisions of the Plan, the Committee or its Designated
Administrator has full power and authority to direct the execution and delivery
of this Agreement in the name and on behalf of Alpha, and has authorized the
execution and delivery of this Agreement.

 

Agreement

 

The parties agree as follows:

 

Section 1.              Incentive Compensation Award.  Subject to and pursuant
to all terms and conditions stated in this Agreement and in the Plan, as of the
Grant Date, Alpha hereby makes a Performance Grant to the Award Recipient in the
form of performance-based incentive compensation, payable in cash (the
“Incentive Compensation”).  The amount of the Incentive Compensation covered by
and subject to the terms of this Agreement is set forth on Exhibit A.

 

Section 2.              Performance Period.  The “Performance Period” means the
performance period as set forth on Exhibit A.

 

Section 3.              Performance Measures.  Subject to the provisions of this
Agreement, Alpha shall pay the Award Recipient the Incentive Compensation that
is earned in accordance with the performance measures set forth on Exhibit A;
provided, however, that the Committee may reduce the Incentive Compensation
earned under this Award, but in no event may the Committee increase the
Incentive Compensation earned under this Award beyond the performance levels
achieved.

 

Section 4.              Delivery of Cash.  Except as otherwise provided in this
Agreement and subject to satisfaction of the applicable tax withholding
requirements set forth in Section 7, Alpha shall cause the Incentive
Compensation earned and determined under Section 3 to be delivered to the Award
Recipient in the first calendar year immediately following the end of the
Performance Period on or before March 15th of such calendar year; provided,
however, that: (i) except as provided below, no cash payment shall be delivered
with respect to Incentive Compensation unless the Committee has certified in
writing that the applicable performance

 

Performance-Based Incentive Compensation Award

Agreement for Employees (Grades 22-30)

 

--------------------------------------------------------------------------------


 

goals set forth on Exhibit A and other material terms of this Agreement have
been achieved; and (ii) the Company shall not deliver any cash payment with
respect to Incentive Compensation if the Committee or Designated Administrator
or other authorized agent determines, in its or his sole discretion, that the
delivery of such payment would violate the terms of the Plan, this Agreement or
applicable law.

 

Section 5.              Separation from Service.

 

(a)           Except as set forth in this Section 5 or as otherwise provided in
a Company plan applicable to Award Recipient or any agreement between the Award
Recipient and the Company, if (i) Award Recipient Separates from Service for any
reason prior to the end of the Performance Period, or (ii) Award Recipient
breaches the confidentiality covenant as described in Section 10, then effective
at the close of business on the date the Award Recipient Separates from Service,
or the date the Award Recipient breaches the confidentiality covenant as
described in Section 10 hereof, as applicable, all of Award Recipient’s
Incentive Compensation covered by this Agreement, whether earned or unearned,
shall be automatically cancelled and forfeited in its entirety without any
further obligation on the part of Alpha, such that Alpha shall not be obligated
to make any payment to Award Recipient with respect to such cancelled and
forfeited Incentive Compensation.

 

(b)           Unless otherwise provided in a Company plan applicable to Award
Recipient or any agreement between the Award Recipient and the Company, if
during the Performance Period (i) the Award Recipient Separates from Service as
a result of Award Recipient’s Permanent Disability (as defined below) or death,
(ii) the Award Recipient experiences an involuntary Separation from Service by
the Company other than for Cause (as defined below), or (iii) the Award
Recipient Separates from Service as a result of Award Recipient’s Retirement (as
defined below), the Award Recipient shall be entitled to receive a prorated
portion of the Incentive Compensation to the extent earned pursuant to Section 3
above, determined at the end of the Performance Period and based on the ratio of
the number of complete months the Award Recipient is employed or serves during
the Performance Period to the total number of months in the Performance Period. 
Any Incentive Compensation to which Award Recipient becomes entitled to receive
pursuant to the preceding sentence will be paid to Award Recipient in accordance
with the provisions of Section 4 of the Agreement; provided, that any payments
due on the Award Recipient’s death shall be paid to the Award Recipient’s
estate.

 

(c)           Unless otherwise provided in a Company plan applicable to Award
Recipient or any agreement between the Award Recipient and the Company, in the
event that a Change of Control (as defined below) occurs prior to the end of the
Performance Period and the Award Recipient experiences an involuntary Separation
from Service by the Company other than for Cause (i) within the 90-day period
immediately preceding a Change of Control, or (ii) prior to the end of the
Performance Period and on or within the one (1) year period following such
Change of Control, the Incentive Compensation that has not been previously
cancelled and forfeited shall become fully vested and payable at the target
award level (and the Performance Period shall thereafter be deemed to have
terminated).  Any Incentive Compensation to which Award Recipient becomes
entitled to receive pursuant to the preceding sentence will be paid to Award
Recipient contemporaneous with the consummation of the Change of Control or, if
later, on or before the sixtieth (60th) day following the Award Recipient’s
Separation from Service

 

2

--------------------------------------------------------------------------------


 

(but, in each case, within the short-term deferral exception as specified in
Treas. Reg. § 1.409A-1(b)(4)).

 

(d)           For purposes of this Agreement and unless otherwise defined in a
Company plan applicable to Award Recipient or an agreement between the Award
Recipient and the Company, if any, the following terms shall have the following
meanings: (i) a “Change of Control” shall mean (A) any merger, consolidation or
business combination in which the stockholders of Alpha immediately prior to the
merger, consolidation or business combination do not own at least a majority of
the outstanding equity interests of the surviving parent entity, (B) the sale of
all or substantially all of the Company’s assets in a single transaction or a
series of related transactions, (C) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding Common Shares of Alpha by any person or entity (including a “group”
as defined by or under Section 13(d)(3) of the Exchange Act), (D) the
stockholders of Alpha approve any plan for the dissolution or liquidation of
Alpha, or (E) a contested election of directors, as a result of which or in
connection with which the persons who were directors of Alpha before such
election or their nominees cease to constitute a majority of the Board; (ii) the
term “Permanent Disability” shall mean the Award Recipient’s physical or mental
incapacity to perform his or her usual duties with such condition likely to
remain continuously and permanently as determined by the Company; (iii) the term
“Cause” shall mean “Employer Cause” as set forth in any employment agreement
between the Award Recipient and the Company or, in the absence of such an
agreement, “Cause” as defined by the Company’s employment policies in effect at
the time of Separation from Service; (iv) the term “Retirement” shall mean
(A) the date the Award Recipient reaches the age of 62 with ten (10) Years of
Service, (B) the date the Award Recipient reaches the age of 65, or (C) a
combination of age and Years of Service which equals 80 (for example, an Award
Recipient who reaches the age of 50 with thirty (30) Years of Service); and
(v) the term “Years of Service” shall mean the aggregate annual periods of
continuous employment or other service with the Company measured from the Award
Recipient’s date of hire (or re-hire) and ending on the date the Award Recipient
Separates from Service, including employment or other service with any
affiliates or subsidiaries which become such after the Grant Date, including any
predecessors and any other entities for this purpose as approved by the
Committee (or its delegatee(s)), and provided that an absence or leave approved
by the Company, to the extent permitted by applicable provisions of the Code,
shall not be considered an interruption of employment or performance of services
for any purpose under this Agreement.  Whether an Award Recipient has
experienced a Separation from Service will be determined based on all of the
facts and circumstances in accordance with the guidance issued under
Section 409A and, to the extent not inconsistent therewith, the terms of the
Plan.

 

Section 6.              Clawback/Recoupment.

 

(a)           The Committee may, to the extent permitted by governing law,
require reimbursement of any payment of Incentive Compensation received in
settlement of this Award if the Award Recipient is an employee of pay grade 22
or higher as of the Grant Date where: (i) the payment was predicated upon the
achievement of certain financial results that were subsequently the subject of a
restatement of the Company’s financial statements filed with the Securities and
Exchange Commission, which restatement occurs no more than three years from the
date of settlement of this Award, where the Committee reasonably determines that
any

 

3

--------------------------------------------------------------------------------


 

employee engaged in intentional misconduct that caused or partially caused the
need for the restatement, and a lower payment would have been made to the Award
Recipient based upon the restated financial results; provided, however, that the
Committee reserves the discretion to determine that any Award Recipient shall
not be subject to this provision; or (ii) the Award Recipient engaged in ethical
misconduct in violation of the Company’s Code of Business Ethics, which the
Committee reasonably determines caused material business or reputational harm to
the Company.

 

(b)           If the Committee reasonably determines that any payment of
Incentive Compensation received in settlement of this Award should be reimbursed
under subsections (a)(i) or (a)(ii), then the following shall apply: (i) in the
event reimbursement is required under subsection (a)(i), the Award Recipient
shall be required to reimburse the Company in an amount equal to the dollar
value of the Incentive Compensation the Award Recipient received in excess of
what the Award Recipient would have received on such date had the payment been
based upon such restated financial results; or (ii) in the event reimbursement
is required under subsection (a)(ii), the Award Recipient shall be required to
promptly reimburse the Company in an amount the Committee reasonably determines
to be appropriate, which could equal the full value of the Incentive
Compensation the Award Recipient received during such three-year period. 
Notwithstanding the foregoing, the Company shall not be required to make any
additional payment in the event that the restated financial results would have
resulted in a greater amount upon payment of the Award to the Award Recipient.

 

(c)           In the event the Award Recipient is obligated to reimburse the
Company for amounts under subsections (b)(i) or (b)(ii), the Company may, at its
sole election: (i) require the Award Recipient to pay the amount in a lump sum
within 30 days of such determination; (ii) deduct the amount from any other
compensation owed to the Award Recipient (as a condition to receiving the
performance-based compensation under this Award, the Award Recipient agrees to
permit the deduction provided for by this subsection); or (iii) a combination of
subsections (c)(i) and (c)(ii).

 

(d)           By accepting this Award, the Award Recipient agrees that timely
payment to the Company as set forth in this Section 6 is reasonable and
necessary, and that timely payment to the Company as set forth in this Section 6
is not a penalty, and it does not preclude the Company from seeking all other
remedies that may be available to the Company.  The Award Recipient further
acknowledges and agrees that the Award Recipient’s Incentive Compensation shall
be cancelled and forfeited without payment by the Company if the Committee
reasonably determines that the Award Recipient has engaged in the conduct
specified under subsection (a).

 

Section 7.              Income Taxes.  The Award Recipient acknowledges that any
income for federal, state or local income tax purposes that the Award Recipient
is required to recognize on account of the payment of Incentive Compensation to
the Award Recipient shall be subject to withholding of tax by the Company.  In
accordance with administrative procedures established by the Company, the Award
Recipient may elect to satisfy his or her minimum statutory withholding tax
obligations, if any, on account of the settlement of this Award in one or a
combination of the following methods: in cash or separate check made payable to
the Company or by authorizing the Company to withhold from the payment to be
made to the Award Recipient hereunder a sufficient amount equal to the
applicable minimum statutory withholding tax

 

4

--------------------------------------------------------------------------------


 

obligation.  In the event the Award Recipient does not make such payment when
requested, the Company may refuse to make any payments required under this
Agreement or any other incentive plan agreement entered into by the Award
Recipient and the Company until such payment has been made or arrangements for
such payment satisfactory to the Company have been made.

 

Section 8.              Rights to Continued Employment.  Neither the Plan nor
this Agreement shall be deemed to give the Award Recipient any right to continue
to be employed by, or provide services to, the Company, nor shall the Plan or
the Agreement be deemed to limit in any way the Company’s right to terminate the
employment or services of the Award Recipient at any time.

 

Section 9.              Further Assistance.  The Award Recipient will provide
assistance reasonably requested by the Company in connection with actions taken
by the Award Recipient while employed by the Company, including, but not limited
to, assistance in connection with any lawsuits or other claims against the
Company arising from events during the period in which the Award Recipient was
employed by the Company.

 

Section 10.            Confidentiality.  The Award Recipient acknowledges that
the business of the Company is highly competitive and that the Company’s
strategies, methods, books, records, and documents, technical information
concerning their products, equipment, services, and processes, procurement
procedures and pricing techniques, the names of and other information (such as
credit and financial data) concerning former, present or prospective customers
and business affiliates, all comprise confidential business information and
trade secrets which are valuable, special, and unique assets which the Company
uses in its business to obtain a competitive advantage over competitors.  The
Award Recipient further acknowledges that protection of such confidential
business information and trade secrets against unauthorized disclosure and use
is of critical importance to the Company in maintaining its competitive
position.  The Award Recipient acknowledges that by reason of the Award
Recipient’s duties to and association with the Company, the Award Recipient has
had and will have access to and has and will become informed of confidential
business information which is a competitive asset of the Company.  The Award
Recipient hereby agrees that the Award Recipient will not, at any time during or
after employment, make any unauthorized disclosure of any confidential business
information or trade secrets of the Company, or make any use thereof, except in
the carrying out of employment responsibilities.  The Award Recipient shall take
all necessary and appropriate steps to safeguard confidential business
information and protect it against disclosure, misappropriation, misuse, loss
and theft.  Confidential business information shall not include information in
the public domain (but only if the same becomes part of the public domain
through a means other than a disclosure prohibited hereunder).  The above
notwithstanding, a disclosure shall not be unauthorized if (i) it is required by
law or by a court of competent jurisdiction or (ii) it is in connection with any
judicial, arbitration, dispute resolution or other legal proceeding in which the
Award Recipient’s legal rights and obligations as an employee or under this
Agreement are at issue; provided, however, that the Award Recipient shall, to
the extent practicable and lawful in any such events, give prior notice to the
Company of the Award Recipient’s intent to disclose any such confidential
business information in such context so as to allow the Company an opportunity
(which the Award Recipient will not oppose) to obtain such protective orders or
similar relief with respect thereto as may be deemed appropriate.  Any
information not specifically related to the Company would not be considered
confidential to the

 

5

--------------------------------------------------------------------------------


 

Company.  In addition to any other remedy available at law or in equity, in the
event of any breach by the Award Recipient of the provisions of this Section 10
which is not waived in writing by the Company, all vesting of the Incentive
Compensation shall cease effective upon the occurrence of the actions or
inactions by the Award Recipient constituting a breach by the Award Recipient of
the provisions of this Section 10.

 

Section 11.            Binding Effect; No Third Party Beneficiaries.  This
Agreement shall be binding upon and inure to the benefit of the Company and the
Award Recipient and their respective heirs, representatives, successors and
permitted assigns.  This Agreement shall not confer any rights or remedies upon
any person other than the Company and the Award Recipient and their respective
heirs, representatives, successors and permitted assigns.  The parties agree
that this Agreement shall survive the payment of the Incentive Compensation.

 

Section 12.            Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
is made a part hereof as though fully set forth in this Agreement.  The Award
Recipient, by execution of this Agreement, (i) represents that he or she is
familiar with the terms and provisions of the Plan, and (ii) agrees to abide by
all of the terms and conditions of this Agreement and the Plan.  The Award
Recipient accepts as binding, conclusive and final all decisions or
interpretations of the Committee or the Designated Administrator of the Plan
upon any question arising under the Plan and this Agreement (including, without
limitation, the date of the Award Recipient’s Separation from Service).  In the
event of any conflict between the Plan and this Agreement, the Plan shall
control and this Agreement shall be deemed to be modified accordingly, except to
the extent that the Plan gives the Committee or the Designated Administrator the
express authority to vary the terms of the Plan by means of this Agreement, in
which case, this Agreement shall govern.

 

Section 13.            Entire Agreement.  Except as otherwise provided herein,
in any Company plan applicable to the Award Recipient, or in any other agreement
between the Award Recipient and the Company, this Agreement and the Plan, each
of which the Award Recipient has reviewed and accepted in connection with the
grant of the Incentive Compensation reflected by this Agreement, constitutes the
entire agreement between the parties and supersedes any prior understandings,
agreements, or representations by or between the parties, written or oral, to
the extent they related in any way to the subject matter of this Agreement.

 

Section 14.            Choice of Law.  To the extent not superseded by federal
law, the laws of the state of Delaware (without regard to the conflicts laws of
Delaware) shall control in all matters relating to this Agreement and any action
relating to this Agreement must be brought in State and Federal Courts located
in the Commonwealth of Virginia.

 

Section 15.            Notice.  All notices, requests, demands, claims, and
other communications under this Agreement shall be in writing. Any notice,
request, demand, claim, or other communication under this Agreement shall be
deemed duly given if (and then two business days after) it is sent by registered
or certified mail, return receipt requested, postage prepaid, and addressed to
the intended recipient and, if to Alpha, at its address provided in Section 18,
and, if to the Award Recipient, the Award Recipient’s most recent address set
forth in the Company’s records.  Either party to this Agreement may send any
notice, request, demand, claim, or other communication under this Agreement to
the intended recipient at such address using any other

 

6

--------------------------------------------------------------------------------


 

means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, or electronic mail), but no such notice, request,
demand, claim, or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient.  Either
party to this Agreement may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other party notice in the manner set forth in this section.

 

Section 16.            Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

Section 17.            Amendments.  This Agreement may be amended or modified at
any time by an instrument in writing signed by the parties hereto, or as
otherwise provided under the Plan.  Notwithstanding, Alpha may, in its sole
discretion and subject to the terms of the Plan, modify or amend the terms of
this Agreement, impose conditions on the timing and effectiveness of the payment
of the Incentive Compensation, or take any other action it deems necessary or
advisable, to cause this Award to be excepted from Section 409A of the Code (or
to comply therewith to the extent Alpha determines it is not excepted).

 

Section 18.            Acknowledgements.

 

(a)           By accepting this Award of Incentive Compensation, the Award
Recipient acknowledges receipt of a copy of the Plan, and the prospectus
relating to this Award of Incentive Compensation, and agrees to be bound by the
terms and conditions set forth in this Agreement and the Plan, as in effect
and/or amended from time to time.

 

(b)           The Plan and related documents, which may include but do not
necessarily include the Plan prospectus, this Agreement and financial reports of
the Company, may be delivered to you electronically.  Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Designated Administrator’s discretion.  Both Internet
Email and the World Wide Web are required in order to access documents
electronically.

 

(c)           This Award is intended to be excepted from coverage under
Section 409A of the Code and the regulations promulgated thereunder and shall be
interpreted and construed accordingly.  Notwithstanding, the Award Recipient
recognizes and acknowledges that Section 409A of the Code may impose upon the
Award Recipient certain taxes or interest charges for which the Award Recipient
is and shall remain solely responsible.

 

(d)           The Award Recipient acknowledges that, by receipt of this Award,
the Award Recipient has read this Section 18 and consents to the electronic
delivery of the Plan and related documents, as described in this Section 18. 
The Award Recipient acknowledges that the Award Recipient may receive from the
Company a paper copy of any documents delivered electronically at no cost if the
Award Recipient contacts the Director-Compensation Systems of the Company by
telephone at (276) 619-4410 or by mail to One Alpha Place, P.O. Box 16429,

 

7

--------------------------------------------------------------------------------


 

Bristol, VA 24209.  The Award Recipient further acknowledges that the Award
Recipient will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails.

 

[Remainder of this Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of this
                    , 201  .

 

 

ALPHA NATURAL RESOURCES, INC.

 

 

By

 

 

Name:

 

 

Title:

 

 

 

Address:

Alpha Natural Resources, Inc.

One Alpha Place

P.O. Box 16429

Bristol, VA 24209

Attn: Director-Compensation Systems

 

 

AWARD RECIPIENT

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name of Award Recipient:

 

Grant Date:

 

Performance Period:

 

Potential Amount to be Earned under Incentive Compensation Award Based on
Performance Relative to “Performance Measures” Set Forth Below:

 

 

Performance Measures:

 

10

--------------------------------------------------------------------------------